 In the Matter Of INTRACOASTAL TOWING}&TRANSPORTATIONCOMPANYandNATIONAL MARITIME UNION OF AMERICA,INLAND BOATMEN'SDIVISIONCaseNo. R-0463.-Decided May2,1941Jurisdiction:towing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; election un-necessary : Company and union requested certification upon the record.Unit Appropriate for Collective Bargaining:all unlicensedpersonnel on the'four tugboats of the CompanyMr. L. B. Coppinger,of Houston, Tex., for the Company.Mandell cfi Wright,byMr. Arthur J. Mandell,of Houston, Tex.,for the Union.Mr. A. G. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASENational Maritime Union of America, Inland Boatmen's Division,herein called the Union, filed with the Regional Director for theSixteenth Region (Fort Worth, Texas) a petition on February 28,1941, and an amended petition on March 28, 1941, alleging that' aquestion affecting commerce had arisen concerning the representa-tion of employees of Intracoastal Towing & Transportation Com-pany,'Houston, Texas, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 7, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.1Referred to in certain of the formal papers as Intracoastal Towing and TransportationCompany.31 N. L. R. B., No. 87.538 INTRACOASTAL TOWING & TRANSPORTATION CO.539On April 7, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on April 9, 1941, at Houston,Texas, before E. P. Davis, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company and the Union were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYIntracoastal Towing & Transportation Company is a Texas corpo-ration with its offices at Houston, Texas. It is a wholly owned subsidi-ary of the American Republics Corporation, a Delaware corporation.The Company owns, maintains, and operates four tugboats, or towboats, in the Houston ship channel, and during the past 3 yearsapproximately 100 per cent of its business has consisted of dockingoil tankers and freighters for hire, in the ports of Houston, TexasCity, and Galveston, Texas.The oil tankers and freighters areowned by both foreign and domestic lines and are engaged in trans-porting miscellaneous products between States of the United Statesand between the United States and foreign countries.II.THE ORGANIZATION INVOLVEDNational Maritime Union, Inland Boatmen's Division, is a labbIorganization,' affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about February 25, 1941, the Company refused to negotiatewith the Union as the exclusive representative of certain employeesof the Company unless the Union was first certified as such repre-sentative by the Board.A statement of a Board Field Examiner, together with other evi-dence introduced at the hearing, show that the Union represents a 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial number of employees in the collective bargaining unithereinafter found to be appropriate .21We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation "to, trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand -the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that the appropriate unit consists of allunlicensed personnel on the four tugboats of the Company.TheCompany has not objected to the unit as."thus claimed by the Union.Each of the four tugboats has as unlicensed personnel one cook, onedeck hand, and one fireman when operating with a single crew, andone cook, two deck hands, and two firemen when operating with adouble crew. , Each of the tugboats also has two to four licensedofficers, consisting of a master and an engineer, and sometimes alsoan alternate" master, or mate, and an assistant engineer.Wages,hours, and working conditions are the same on all four boats.We find that all unlicensed personnel on the four tugboats of theCompany constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate" the policies of the Act..VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Union introduced into evidence 11 membershipapplication cards, an authorization petition containing 7 signatures,and another authorization petition containing 5 signatures.Of the2 The Field Examinerstated that the Unionhad submitted to him 4 authorization cardsand 2 petitions,the cards and petitionstogethercontaininga totalof 16 different appar-ently genuine original signatures.An affidavit stated thatall signatures were obtainedbetween February25, 1941, and March 26,1941.Therewere alsointroducedin evidencesignaturesof 17employees,'on authorization petitions and cards.The extent of duplica-tion of the latter signatures and those submittedto the FieldExaminer does not appear.The recordshows that thereare approximately 20 to 26 employees in the unit hereinafterfound to be appropriate. INTRACOASTAL TOWING & TRANSPORTATION CO.541'duplicates of signatures on the authorization petitions, 1 containedno written signature, and 1 was withdrawn by the Union.At'thehearing the signatures on the remaining 5 cards and the 12 signatureson the petitions were compared by a representative of the Companywith the endorsements on cancelled pay checks used by the Companyto pay its employees.The representative of the Company testifiedthat "they appear to be the same signatures" and that he had "no-reason to have doubts" that they were the same.Both the Companyand the Union asked that the Board certify the Union as the.bar=gaining representative on the basis of the record, rather than directthat an election be held.Under they circumstances, we find that National Maritime UnionofAmerica, Inland Boatmen's Division, has been designated andselected by a majority of persons employed by the Company in theunit herein found to be appropriate as the representative of suchpersons for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit for theipurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Intracoastal Towing&TransportationCompany, Houston, Texas, within the meaning of Section 9 (c) andSection 2 (6) and(7) of the Act.2.All unlicensed personnel on the four tugboats of the Company,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.3.NationalMaritimeUnion of America, Inland Boatmen'sDivi-sion, is the exclusive representative of all employees in such unitfor the purposes of collective bargaining within the meaning of Section9 (c) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of 'and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of National'Labor Relations Board Rules and Regu]ations-Series 2, as amended, 542DECISIONSOF NATIONAL LABORRELATIONS BOARDIT is fEREBY cFITIFIED that National Maritime Union of America,Inland Boatmen's Division, has been designated and selected by amajority of-the unlicensed personnel employed by Intracoastal Tow-ing & Transportation Company, Houston, Texas, on its four tugboats,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, NationalMaritime Union of America, Inland Boatmen's Division, is the ex-clusive representative of all such employees for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.